Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on June 18, 2021 has addressed the drawing & claim objections as well as the 35 USC 112(b) rejections that were set forth in the previous office action.  The applicant has not made any arguments or amendments regarding the Claim Interpretations being made (as outlined in the previous office action), so these interpretations are being maintained.  Claims 1-12 and new Claims 13-14 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahle (US 2,763,425 A) (Sahle hereinafter).
Regarding Claim 1, Sahle discloses:  A clamping device (see Figure 1) for securing a suction or discharge valve assembly (17 & 12) to a cylinder (7) in a reciprocating compressor (see Figure 1), the valve assembly (17 & 12) at least partially disposed within a valve cage (6) such that the valve assembly (17 & 12) is sealed from a surrounding environment by a valve cover (41) and seal (see Figure 1), the clamping device comprising: 
a clamping mechanism (The term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Sahle, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Sahle, the identified outer peripheral portion of the identified valve assembly (17) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (18) would be the plurality of fasteners) for securing the valve assembly to the cylinder (see Figure 1), 
wherein the clamping mechanism is free of contact with the valve cover (see Figure 1; The figures shows that the clamping mechanism does not directly contact with valve cover (41)).  
Regarding Claim 5, Sahle discloses the invention as disclosed above in Claim 1, wherein Sahle further discloses:  wherein the clamping mechanism is integrated with the suction or discharge valve assembly (As noted in the rejection of Claim 1, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Sahle, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Sahle, the identified outer peripheral portion of the identified valve integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (18) would be the plurality of fasteners).  
Regarding Claim 6, Sahle discloses the invention as disclosed above in Claim 5, wherein Sahle further discloses:  wherein the clamping mechanism comprises a clamping flange that is integral to the suction or discharge valve assembly (As noted in the rejection of Claim 1, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Sahle, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Sahle, the identified outer peripheral portion of the identified valve assembly (17) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (18) would be the plurality of fasteners), the clamping flange for securing the suction or discharge valve assembly directly to the cylinder (7; Figure 1; This figure shows how the outer flange defined by the discharge valve is secured to the cylinder via a plurality of screw (18)).  
Regarding Claim 7, Sahle discloses the invention as disclosed above in Claim 6, wherein Sahle further discloses:  wherein the integrated clamping flange includes a plurality of openings for receiving a plurality of fasteners for securing the integrated clamping flange, and hence the suction or discharge valve assembly, to the cylinder
Regarding Claim 8, Sahle discloses the invention as disclosed in Claim 7, wherein Sahle further teaches:  wherein the plurality of fasteners (18) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (41; Figure 1).  

Please note that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 10, Sahle discloses:  A method for securing a valve assembly (12 & 17) to a cylinder (7) of a reciprocating compressor (Figure 1), the method comprising the steps of: 
placing the valve assembly (12 & 17) into a valve cage (6); 
securing the valve assembly (12 & 17) to the cylinder (7) via a clamping mechanism (The term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Sahle, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Sahle, the identified outer peripheral portion of the identified valve assembly (17) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (18) would be the plurality of fasteners) having a plurality of openings for receiving a first plurality of fasteners (18; Figure 1; The figure shows how a plurality of bolts (18) are used to secure the identified valve assembly (12 & 17) to the cage (6) & cylinder (7), where each of the plurality of fasteners would be received with a plurality of corresponding openings); and 
securing a valve cover (41) to the valve cage (6) such that the valve assembly (12 & 17) is sealed from a surrounding environment (Figure 1), the valve cover (41) having a second plurality of openings for receiving a plurality of cover fasteners (Figure 1); 
wherein the clamping mechanism and the first plurality of fasteners have no contact with the valve cover (Figure 1).  
Regarding Claim 12, Sahle discloses the method as disclosed in Claim 10, wherein Sahle further discloses:  wherein the clamping mechanism is a flange integrated into the valve assembly (As noted in the rejection of Claim 10, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Sahle, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Sahle, the identified outer peripheral portion of the identified valve assembly (17) is equivalent to the applicants’ integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (18) would be the plurality of fasteners).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sahle as applied to claims 1 & 10 above, and further in view of Habicht (US 5,257,772 A) (Habicht hereinafter).
Regarding Claim 2, Sahle discloses the invention as disclosed above in Claim 1, wherein Sahle fails to disclose:  wherein the clamping mechanism includes a clamping ring for securing the suction or discharge valve assembly directly to the cylinder.
HOWEVER, Habicht teaches how a valve assembly (10) can use a clamping ring (34) that is separate from the valve assembly (42), where the clamping ring (34) secures the valve assembly (42) to a cylinder (22) via a plurality of fasteners (36).
The courts have held that it would have been obvious to a person having ordinary skill in the art to make parts separable from each other, see MPEP 2144.04 Paragraph V.C.  For this reason, the examiner holds that it would have been obvious to a person of ordinary skill in the art to the effective filing date of the claimed invention to modify Sahle to have the clamping mechanism be a separate clamping ring that is used to secure the valve assembly to the cylinder, as taught by Habicht. 
Therefore, the examiner holds that it would have been well known to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the valve assembly of Sahle to have the clamping mechanism be a separate clamping ring, as taught by Habicht.  Having the clamping mechanism be a separate part from the valve assembly would provide the benefit of allowing only the clamping ring to be replaced if it becomes damaged (i.e. from the fasteners) as opposed to requiring the entire valve assembly to be replaced. 
Regarding Claim 3, Sahle in view of Habicht teaches the invention as disclosed above in Claim 2, wherein Sahle (as modified by Habicht in view of Claim 2) further teaches:  wherein the clamping ring is configured to extend around, and contact, a perimeter portion of the suction or discharge valve assembly (In view of Claim 2, Sahle was further modified in view of Habicht to have a clamping ring that was used to secure the valve assembly to the cylinder.  Sahle shows 
Regarding Claim 4, Sahle in view of Habicht teaches the invention as disclosed above in Claim 2, wherein Sahle (as modified by Habicht in view of Claim 2) teaches:  wherein the clamping ring (Habicht: 34) includes a plurality of openings (Habicht: Figure 5) for receiving a plurality of fasteners (Habicht: 36) for securing the clamping ring (Habicht: 34), and hence the suction or discharge valve assembly (Habicht: 42), to the cylinder (Habicht: 22).
Regarding Claim 8, Sahle in view of Habicht teaches the invention as disclosed above in Claim 4, where Sahle further teaches: wherein the plurality of fasteners (18) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (see Figure 1; The screws (18) of Sahle do not contact the valve cover (41).  Please note that this limitation would still be met upon the modification of Sahle to have the clamping ring as taught by Habicht (see the rejection of Claim 2 above)).
Regarding Claim 11, Sahle discloses the method as disclosed above in Claim 10, wherein Sahle fails to disclose:  wherein the clamping mechanism is a clamping ring that extends around a perimeter of the valve assembly.  
HOWEVER, Habicht teaches how a valve assembly (10) can use a clamping ring (34) that is separate from the valve assembly (42), where the clamping ring (34) extends around a perimeter of the valve assembly (Figure 6) to secure the valve assembly (42) to a cylinder (22) via a plurality of fasteners
The courts have held that it would have been obvious to a person having ordinary skill in the art to make parts separable from each other, see MPEP 2144.04 Paragraph V.C.  For this reason, the examiner holds that it would have been obvious to a person of ordinary skill in the art to the effective filing date of the claimed invention to modify Sahle to have the clamping mechanism be a separate clamping ring that is used to secure the valve assembly to the cylinder, as taught by Habicht. 
Therefore, the examiner holds that it would have been well known to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the valve assembly of Sahle to have the clamping mechanism be a separate clamping ring, as taught by Habicht.  Having the clamping mechanism be a separate part from the valve assembly would provide the benefit of allowing only the clamping ring to be replaced if it becomes damaged (i.e. from the fasteners) as opposed to requiring the entire valve assembly to be replaced.  

Claims 1 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 1,476,794 A) (Berry hereinafter) in further view of Sahle.
Regarding Claim 1, Berry discloses:  A clamping device for securing a suction or discharge valve assembly (10) to a cylinder (the space defined within the lining 6) in a reciprocating compressor (Figure 1), the valve assembly at least partially disposed within a valve cage (20) sealed from a surrounding environment by a valve cover (21; Please note that in Nicholas, the identified valve cage is sealed from the surrounding environment by the identified valve cover in the same manner as in the applicants claimed invention, specifically referring to Figure 7 which shows the arrangement of the applicants valve cage (40) with the valve cover (56)  and seal (47), the clamping device comprising: 
a clamping mechanism (As noted above, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Berry, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Berry, the identified outer peripheral portion of the “valve plate” (10) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (15) would be the plurality of fasteners) for securing the valve assembly (10) to the cylinder (Figure 1), 
wherein the clamping mechanism is free of contact with the valve cover (21; see the annotation of Figure 1 below; The outer radial surface of the valve assembly is not in contact with the valve cover (21).).

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

Berry fails to disclose:  the valve assembly at least partially disposed within a valve cage such that the valve assembly is 
However, Sahle is also directed to a valve assembly (12 & 17) forming the suction & discharge valve for a reciprocating piston (23), where the valve assembly (12 & 17) is disposed within a cage (6) such that the valve assembly (12 & 17) was sealed from the surrounding environment by a valve cover (41), see Figure 1. 
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the valve assembly such that the valve assembly was sealed from the surrounding environment by the valve cover is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the valve assembly sealed from the surrounding environment versus the arrangement disclosed by Berry, as long as the valve assembly effectively functions as intended.  In Berry & Sahle both have a valve assembly that functions identically to the applicants’ invention, even though in Berry the valve assembly IS NOT completely sealed from the surrounding environment and in Sahle the valve assembly IS completely sealed from the surrounding environment.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Berry such that the valve assembly was sealed from the surrounding environment by the valve cover, as taught by Sahle, as such a modification would have been recognized by one of ordinary skill in the art as being an obvious design choice in that no stated problem is being solved, no novel/unexpected result is achieved AND
Regarding Claim 5, Berry & Sahle teaches the invention as disclosed above in Claim 1, wherein Berry further teaches:  wherein the clamping mechanism is integrated with the suction or discharge valve assembly (see the annotation of Figure 1 above).  
Regarding Claim 6, Berry & Sahle teaches the invention as disclosed above in Claim 5, wherein Berry further teaches:  wherein the clamping mechanism comprises a clamping flange that is integral to the suction or discharge valve assembly, the clamping flange for securing the suction or discharge valve assembly directly to the cylinder (see the annotation of Figure 1 above).  
Regarding Claim 7, Berry & Sahle teaches the invention as disclosed above in Claim 6, wherein Berry further teaches:  wherein the integrated clamping flange includes a plurality of openings (16; Figure 3) for receiving a plurality of fasteners (15) for securing the integrated clamping flange, and hence the suction or discharge valve assembly (10), to the cylinder (see the annotation of Figure 1 above).
Regarding Claim 8, Berry & Sahle teaches the invention as disclosed above in Claim 7, where Berry further teaches: wherein the plurality of fasteners (15) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (see the annotation of Figure 1 above).

Claims 2-4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Berry & Sahle as applied to Claim 1 above, and further in view of Habicht.
Regarding Claim 2
HOWEVER, Habicht teaches how a valve assembly (10) can use a clamping ring (34) that is separate from the valve assembly (42), where the clamping ring (34) secures the valve assembly (42) to a cylinder (22) via a plurality of fasteners (36).
The courts have held that it would have been obvious to a person having ordinary skill in the art to make parts separable from each other, see MPEP 2144.04 Paragraph V.C.  For this reason, the examiner holds that it would have been obvious to a person of ordinary skill in the art to the effective filing date of the claimed invention to modify Berry to have the clamping mechanism be a separate clamping ring that is used to secure the valve assembly to the cylinder, as taught by Habicht. 
Therefore, the examiner holds that it would have been well known to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the valve assembly of Berry to have the clamping mechanism be a separate clamping ring, as taught by Habicht.  Having the clamping mechanism be a separate part from the valve assembly would provide the benefit of allowing only the clamping ring to be replaced if it becomes damaged (i.e. from the fasteners) as opposed to requiring the entire valve assembly to be replaced. 
Regarding Claim 3, Berry in view of Sahle & Habicht teaches the invention as disclosed above in Claim 2, wherein Berry (as modified in view of Claim 2) further teaches:  wherein the clamping ring is configured to extend around, and contact, a perimeter portion of the suction or discharge valve assembly (In view of Claim 2, Berry was further modified in view of Habicht to have a clamping ring that was used to secure the valve assembly to the cylinder.  Berry shows in Figure 1 how the plurality of fasteners (15) are disposed around the outer perimeter of the valve assembly (10).  So using a clamping ring, as taught by Habicht, would be extending around and contact a perimeter portion of the valve assembly (see Figure 5 of Habicht which shows how the 
Regarding Claim 4, Berry in view of Sahle & Habicht teaches the invention as disclosed above in Claim 2, wherein Berry (as modified in view of Claim 2) teaches:  wherein the clamping ring (Habicht: 34) includes a plurality of openings (Habicht: Figure 5) for receiving a plurality of fasteners (Habicht: 36) for securing the clamping ring (Habicht: 34), and hence the suction or discharge valve assembly (Habicht: 42), to the cylinder (Habicht: 22).
Regarding Claim 8, Berry in view of Sahle & Habicht teaches the invention as disclosed above in Claim 4, where Berry (as modified in view of Claim 2) further teaches: wherein the plurality of fasteners (Berry: 15) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (Berry was modified in view of Claim 1 to have the valve assembly (and corresponding screws) sealed from the surrounding environment by the valve cage AND a valve cover & seal mounted on the valve cage, as is being taught by Sahle.  In neither Berry NOR Sahle do the screw come into contact with the valve cover (see Figure 1 of both references)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berry & Sahle as applied to Claims 1 & 5-8 above, and in further view of Sciaky.
Regarding Claim 9, Berry & Sahle teaches the invention as disclosed above in Claims 1 & 5-7 (Claim 9 was identified as being dependent on any of claims 1, 2 & 4-7, so this rejection is directed to Claim 9 being dependent on any of Claims 1 & 5-7), Berry does disclose:  further comprising a seal (47) located between the valve assembly (10) and the cylinder
Berry & Shale both fail to teach:  wherein the seal includes a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly between fastener openings while a portion of the seal lies interior of the fastener openings.
However, Sciaky teaches how it was known how it was known how zig-zag o-rings could be used for sealing because these o-rings retain their sealing ability and have exceedingly long life (see Column 2 - Lines 63-66).  This is because by having the seal set in a zig-zag pattern, there will not be any bunching or wrinkling of the o-ring because any sliding motion would be transverse to the o-ring (see Column 2 - Lines 55-59).  This would be beneficial to the valve assembly of Berry because once the valve assembly (10) is inserted onto the cylinder (6), any rotational movement of the valve assembly (such as rotating the valve assembly to align the fastener openings on the valve assembly to align with the openings in the cylinder) would not result in any bunching or wrinkling of the o-ring, thereby increasing the life expectancy of the o-ring and reducing maintenance time/costs.  So the proposed modification is to have the seal located between the valve assembly & cylinder of Berry to include a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly (this would be met upon the modification of Berry to have a wavy/zig-zag o-ring as taught by Sciaky).
With respect to the limitation of the zig-zag or wavy pattern seal being arranged such that a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener openings, this is held to be an obvious design choice because having the seal disposed specifically such that “a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening” has not been described by the applicant as solving any specifically stated problem OR would provide some novel/unexpected result.  Based on the 
For this reason, as long as the seal has “a zig-zag or wavy pattern” and “is located between the valve assembly and the cylinder”, then its specific location does not any patentable significance.
Therefore the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berry (as modified in view of any of Claims 1 & 5-7) to have a seal located between the valve assembly and cylinder with a zig-zag or wavy pattern, as taught by Sciaky, which would ensure that the seal did not become bunched up or wrinkled if the valve assembly is rotated across the valve seat of the cylinder to align the plurality of openings to allow for the insertion of the plurality of fasteners.

Claims 9, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, Sahle & Habicht as applied to Claims 2-4 & 8 above, and in further view of Sciaky.
Regarding Claim 9, Berry, Shale & Habicht teaches the invention as disclosed above in Claims 2 & 4 (Claim 9 was identified as being dependent on any of claims 1, 2 & 4-7, so this rejection is directed to Claim 9 being dependent on any of Claims 2 & 4.  Berry was modified in view of Shale & Habicht in the rejection of these specific claims), Berry does teach:  further comprising a seal (47) located between the valve assembly (10) and the cylinder (this seal is disposed between the valve assembly & cylinder in the same way as the applicant’s invention).

    PNG
    media_image2.png
    424
    739
    media_image2.png
    Greyscale

Berry & Shale both fail to teach:  wherein the seal includes a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly between fastener openings while a portion of the seal lies interior of the fastener openings.
However, Sciaky teaches how it was known how it was known how zig-zag o-rings could be used for sealing because these o-rings retain their sealing ability and have exceedingly long life (see Column 2 - Lines 63-66).  This is because by having the seal set in a zig-zag pattern, there will not be any bunching or wrinkling of the o-ring because any sliding motion would be transverse to the o-ring (see Column 2 - Lines 55-59).  This would be beneficial to the valve assembly of Berry because once the valve assembly (10) is inserted onto the cylinder (6), any rotational movement of the valve assembly (such as rotating the valve assembly to align the fastener openings on the valve assembly to align with the openings in the cylinder) would not result in any bunching or wrinkling of the o-ring, thereby increasing the life expectancy of the o-ring and reducing maintenance time/costs.  So the proposed modification is to have the seal located between the valve assembly & cylinder of Berry to include a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly (this would be met upon the modification of Berry to have a wavy/zig-zag o-ring as taught by Sciaky).
With respect to the limitation of the zig-zag or wavy pattern seal being arranged such that a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening, this is held to be an obvious design choice because having the seal disposed specifically such that “a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening” has not been described by the applicant as solving any specifically stated problem OR would provide some novel/unexpected result.  Based on the examiners understanding, the only benefits is in the “zig-zag or wavy pattern” of the seal, not the location (see Paragraph 43).  
For this reason, as long as the seal has “a zig-zag or wavy pattern” and “is located between the valve assembly and the cylinder”, then its specific location does not any patentable significance.
Therefore the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berry (as modified in view of any of Claims 2 & 4) to have a seal located between the valve assembly and cylinder with a zig-zag or wavy pattern, as taught by Sciaky, which would ensure that the seal did not become bunched up or wrinkled if the valve assembly is rotated across the valve seat of the cylinder to align the plurality of openings to allow for the insertion of the plurality of fasteners.
Regarding Claim 13, 
Regarding Claim 14, this new claim is reciting the same limitations that were previously recited in Claim 9.  Therefore, Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 9.

Response to Arguments
The applicant’s arguments entered on June 18, 2021 have been fully considered.
With respect to the applicants remarks regarding the amendments addressing the previously identified drawing objection, claim objection & 35 USC 112 rejection, the examiner agrees that the amendments have addressed these issues.
With respect to the applicant’s arguments with respect to the amendments to Claims 1 & 10, the arguments have been considered but are moot because the amendments have modified the scope of the claimed invention thereby necessitating new grounds of rejection.
With respect to the applicant’s arguments with respect to Claims 2-4, 8, 9 & 11 AND new claims 13-14 as being unpatentable because all of the cited prior art fails to remedy the deficiencies in Berry with respect to the amendments to Claims 1 & 10, these arguments are rendered moot because the amendments to Claims 1 & 10 have modified the scope of the claimed invention and a new reference was relied upon to provide a teaching for the amendments.
For these reasons, the applicants’ arguments regarding how the proposed amendments would put the claims into condition for allowance were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholas (US 3,050,267 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746